Citation Nr: 9932883	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis, chronic dermatographia, and xerosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to 
September 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to an increased 
evaluation.

Service connection for pseudofolliculitis barbae was 
established in an October 1972 rating decision, and a zero 
percent evaluation was assigned.  In a June 1983 rating 
decision, the RO also granted service connection for the 
veteran's chronic dermatographia and xerosis.  The prior zero 
percent evaluation was continued for the veteran's 
pseudofolliculitis barbae, chronic dermatographia, and 
xerosis.  In a July 1986 rating decision, the RO assigned a 
compensable evaluation for the veteran's service-connected 
disability.  The RO subsequently confirmed and continued this 
10 percent evaluation in a March 1996 rating decision.  This 
disability rating remains in effect and is the subject of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the veteran's claim was first before the 
Board in January 1999.  At that time, it was remanded for 
further development.  Specifically, the RO was directed to 
obtain additional VA treatment records and to afford the 
veteran a VA dermatology examination.  Review of the record 
indicates that the RO complied with the Board's directives, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the RO obtained the veteran's VA treatment 
records and afforded the veteran a VA examination (conducted 
in April 1999, with an addendum added in May 1999).



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected skin disability is 
manifested by complaints of severe but intermittent outbreaks 
of urticarial lesions that are very pruritic.  Clinical 
examination could not find adequate pathology to support the 
veteran's subjective complaints.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for the veteran's pseudofolliculitis barbae, chronic 
dermatographia, and xerosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.20, 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  When an unlisted condition is encountered, 
it is permissible to rate under a closely related disease or 
injury, in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. Part 4, § 4.20 (1999).

In this instance, the veteran's skin disorders are 
cumulatively evaluated under the schedular criteria 
applicable to the skin.  38 C.F.R. Part 4, § 4.118.  
Specifically, Diagnostic Code 7806 (Eczema) provides for a 10 
percent evaluation where the veteran's disability is 
manifested by exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  The next higher 
evaluation, thirty percent, is warranted where the veteran's 
disability is manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement.  Id.  A 50 
percent evaluation, the maximum allowed, is warranted where 
the veteran's disability is manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  Id.

II.  Factual Background

In accordance with 38 C.F.R. Part 4, §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the veteran's 
pseudofolliculitis barbae, chronic dermatographia, and 
xerosis.  Given the current clinical evidence of record, the 
Board is of the opinion that this case presents no 
evidentiary considerations which warrant an exposition of the 
remote clinical histories.  Also, the Board notes that the 
basic concept of the rating schedule is to compensate for 
present disability, not for past disability, potential future 
disability, or disability that is avoided by treatment.  
38 U.S.C.A. § 1155; see also Francisco v. Brown, 7 Vet. App. 
55 (1994).  As such, the evidence of record pertinent to the 
veteran's current level of disability consists of VA 
outpatient treatment records (dated from September 1994 to 
September 1998), two VA examinations (conducted in August 
1996 and in April 1999), and the veteran's testimony at his 
video conference before a Member of the Board (conducted in 
October 1998).

VA treatment records (dated from September 1994 to August 
1996) are silent as to the veteran's pseudofolliculitis 
barbae but document treatment for chronic urticaria, 
dermatographia, and xerosis.  In July 1995, the veteran 
complained of chronic urticaria and dermatographia.  He 
reported that he had episodes two to three times a day, which 
lasted a few hours.  The veteran also complained of 
chronically dry skin.  Physical examination found generalized 
dry and scaly skin.  The assessment was chronic urticaria and 
dermatographia, for which the veteran was started on Seldane.  
Atarax and Benadryl were discontinued.  Xerosis was also 
diagnosed, for which hydrocortisone in menthol cold cream and 
Lubriderm lotion were recommended.  In January 1996, the 
veteran reported that he had developed a new rash in November 
1995.  At that time, he had had papules on his upper 
extremities and trunk, which had been pruritic.  This 
resolved with Prednisone and triamcinolone cream.  This had 
recurred approximately one week prior, appearing on the 
veteran's arms, legs, and trunk.  Physical examination 
revealed hypopigmented macules over the elbows and upper 
back.  There were a few resistant papules and one back 
lesion.  There was also scaling.  The veteran's patch test 
was negative.  The veteran's history of dermatographia was 
noted, and it was recommended that he continue on 
antihistamines.

The August 1996 VA examination reflects the veteran's history 
of chronic idiopathic urticaria and dermatographia over the 
past 20 years.  It was noted that the veteran had recently 
had a patch test done, which was negative.  Historically, the 
veteran had been treated with Benadryl, Atarax, Terfenadine, 
Lubriderm, and cold cream with menthol, with fair control.  
At that time, the veteran complained of discoloration of his 
elbows and lips, which followed a rash in those same areas 
that had occurred the previous November.  This rash resolved 
after two weeks, but left a light colored discoloration.  The 
veteran also complained of pruritus associated with hives.  
It was noted that the pigmentary changes caused no symptoms.  
Physical examination found hypopigmented annular macules, 
with areas of re-pigmentation scattered over the extensor 
surfaces of the veteran's elbows and forearms.  The veteran 
also had hypopigmented macules of the lips.  There was no 
evidence of urticarial lesions at that time.  The diagnoses 
were post-inflammatory hypopigmentation, with areas of 
repigmentation but no evidence of the original dermatosis, 
and history of chronic idiopathic urticaria and 
dermatographia, with no evidence of urticaria present.

VA treatment records (dated from September 1996 to September 
1998) document the veteran's various appointments in the 
Dermatology Clinic.  In October 1996, the veteran returned 
for his two-month follow-up.  It was noted that the veteran 
had a history of chronic idiopathic urticaria.  It was also 
noted that the veteran had never had a hepatitis profile 
done, although the veteran did report that his blood had been 
turned down before when he had tried to donate it.  
Objectively, hypopigmented macules were found, as were 
accentuated follicles on the veteran's back, with dry skin.  
The assessment was history of idiopathic urticaria and 
associated pruritus.  A hepatitis profile was recommended, in 
order to rule out hepatitis.  He veteran was prescribed 
Benadryl, Atarax, and Seldane.

In January 1997, the veteran again returned for follow-up of 
chronic urticaria.  It was noted that the veteran had not 
improved on the Benadryl, Atarax, and Seldane.  Physical 
examination revealed dry skin with severe diffuse excoriation 
on the veteran's abdomen and back.  The assessment was severe 
chronic urticaria, which was not responding to treatment.

The following month, in February 1997, the veteran returned 
to the Dermatology Clinic, stating that there had been no 
improvement on Atarax.  Physical examination at that time 
found dry skin with diffuse excoriations, especially on the 
back, which were erythematous.  The assessment was chronic 
urticaria and dermatographia, with minimal to no improvement.  
The veteran was continued on Atarax and prescribed Bactrim 
for 10 days.

In September 1997, the veteran presented with a rash on his 
arms, which had been present for four to five days and was 
getting worse.  Physical examination found that the inner 
surfaces of both of the veteran's forearms had a linear, red 
rash.  Scabies was listed as a possible diagnosis.  The 
recorded diagnostic impression was rash, unknown etiology.  
The veteran was prescribed Atarax.

In November 1997, the veteran complained of a skin rash and 
color change.  It was noted that the veteran had chronic 
dermatology problems that had been followed in the clinic.  
His next appointment was scheduled for March 1998.  No 
assessment was given as to the veteran's skin disorder.

In March 1998, it was noted that the veteran had a 
longstanding history of pruritus and that he was well known 
at the Dermatology Clinic.  The veteran complained of 
continued itching and reported that he was currently using 
Benadryl, triamcinolone cream, and Aveeno.  Physical 
examination of the face found a crusted papular lesion on the 
veteran's lower lip.  His arms had hypopigmented lesions on 
the extensor surface.  The veteran's upper body had dry scaly 
skin and was positive for excoriation signs.  The assessment 
was pruritus (xerotic appearance).  The veteran was advised 
to continue use of topical treatments and antihistamines.  
Dove soap and lukewarm showers were also recommended.

In June 1998, it was noted that the veteran was seen for a 
routine examination.  It was also noted that the veteran had 
chronic dermatitis (an itch with rash outbreaks).  The 
veteran stated that his only concern was the itch.  He was on 
Atarax and Benadryl and used cold cream with phenol, 
Lubriderm, and Aveeno.  There had been no relief with UV 
radiation.  No one had been able to determine why the veteran 
had a chronic itch.  He denied problems with anxiety, and the 
itch had no pattern.  The impression was allergic dermatitis 
(the old traditional name, skin asthma).

In September 1998, the veteran again returned for follow-up 
of chronic urticaria.  It was noted at that time that the 
veteran's last episode had resolved about six months before.  
Physical examination found lesions on the veteran's elbows, 
which were all repigmented.

At his video conference before a Member of the Board 
(conducted in October 1998), the veteran testified that that 
he was currently taking medication only for his 
dermatographia, not his pseudofolliculitis barbae.  
(Transcript (T.) at 3).  The veteran also testified that 
there was very little pain associated with his shaving.  Id.  
When asked how often he received treatment for his skin at 
the VA, the veteran responded that he was seen in the 
outpatient clinic every six months.  (T. at 4).  Sometimes he 
would go more because of itching attacks, but basically he 
went twice a year.  Id.  The veteran stated that he took an 
oatmeal bath once a day and that he applied topical 
medication for itching probably twice a day.  (T. at 4-5).  
He also stated that he had skin coloration on his arms, neck, 
chest, and legs.  (T. at 5).  When asked if his dry and 
irritated skin interfered with sleeping, the veteran 
responded that it did sometimes.  (T. at 6).  When asked what 
parts of his body had been most affected, the veteran stated 
that it had been his back, legs, and arms.  (T. at7).  Most 
of the color had returned to the veteran's back, but his arms 
were still discolored.  Id.  When asked what primarily 
affected him, the veteran answered itching.  (T. at 8).  When 
asked how long it took him to get relief from medications, 
the veteran stated that it took about an hour to an hour-and-
a-half.  Id.  The lesions cleared up in about 20 to 30 
minutes.  Id.  The veteran indicated that taking 
antihistamines limited his activities, including some jobs, 
as they made him drowsy.  (T. at 9).

The April 1999 VA examination indicates that the examiner was 
not provided with the Board's remand and the veteran's claims 
file prior to the examination.  It was noted that the three 
problems to be discussed were pseudofolliculitis barbae, 
dermatographia, and xerosis.  It was also noted that the 
veteran really came in for examination because of the light 
patches that he had on his arms and legs.  With respect to 
the veteran's pseudofolliculitis barbae, the veteran stated 
that he was not currently bothered by it.  With respect to 
the veteran's dermatographia, the veteran stated that he 
would itch and then scratch, and the scratching would lead to 
swelling and redness.  The veteran reported having more bad 
days than good days because of this.  Currently, the veteran 
used antihistamines and Atarax for his dermatographia.  The 
antihistamines made him drowsy, and he had trouble sleeping 
because of pruritus.  With respect to the veteran's xerosis, 
the veteran stated that he used lotions, creams, and other 
emollients to treat his dry skin.  With respect to the 
veteran's light patches of skin, the veteran indicated that 
he was trying to repigment these patches with Cyclocort 
ointment, but he did not think that this treatment was 
helping.  It was noted that this condition did not really 
cause the veteran any symptoms; it was just a bother to the 
veteran because of the appearance.  Physical examination 
found no evidence of any definite papules or pustules or any 
other lesions in the beard area.  As for the veteran's 
dermatographia, the examiner firmly stroked an area on the 
veteran's back, which after waiting several minutes did not 
become erythematous or develop a wheal.  The examiner then 
firmly stroked an area on the veteran's arm, which after 
several minutes developed some mild erythema but no wheal.  
The veteran's skin did appear mildly dry, and his elbows and 
lower legs had scattered hypo and depigmented macules.  These 
macules were more prominent on the veteran's elbows than on 
his lower legs.  There was no ulceration, exfoliation, or 
crusting associated with any of the veteran's skin problems.  
There were no associated systemic or nervous manifestations, 
and it was noted that biopsies and scrapings were not 
indicated at that time.  The diagnoses were history of 
pseudofolliculitis barbae, currently not active; history of 
dermatographism, with no evidence of true activity today; 
xerosis, which the veteran controlled with emollients and 
antihistamines; and post-inflammatory hypopigmentation, which 
had not improved with current treatment with Cyclocort.  The 
examiner indicated that there was no good treatment for post-
inflammatory hypopigmentation, but the tincture of time was 
the best method of treatment, and these areas over the years 
tended to repigment.

An addendum was added to the April 1999 VA examination the 
following month, in May 1999, as the veteran's claims file 
and the Board's remand had not been made available to the 
examiner previously.  This addendum indicates that the 
veteran was not primarily concerned with his 
pseudofolliculitis barbae.  Rather, the veteran was most 
concerned with his dermatographia and xerosis, for which he 
complained that he had severe outbreaks of urticarial lesions 
that were very pruritic.  According to the veteran, these 
outbreaks occurred intermittently.  The examiner reiterated 
that upon previous examination, one month earlier, he had not 
been able to elicit urticarial lesions upon stroking the 
veteran's skin and, thus, could not demonstrate adequate 
pathology to support the severity of the veteran's subjective 
complaints.  In summary, the examiner stated that the 
veteran's pseudofolliculitis barbae was not active and that 
there was no evidence of true activity of the veteran's 
dermatographia at the time of examination.  The veteran's 
xerosis was very mild and could be controlled with emollients 
and antihistamines.  With respect to the veteran's post-
inflammatory hypopigmentation, the examiner indicated that 
while it might be a bother for the veteran, it was not 
disabling.  The examiner reiterated that he could not find 
adequate pathology to support each of the veteran's 
subjective complaints.

III.  Application and Analysis

The Board recognizes the veteran's contentions that he is 
entitled to an increased evaluation for his skin disorders.  
Specifically, the Board acknowledges the veteran's complaints 
of severe but intermittent outbreaks of urticarial lesions 
that are pruritic.  However, the Board must adhere to 
established law and regulations in its determinations.  As 
such, given the current clinical evidence of record and the 
applicable schedular criteria, the veteran's claim must be 
denied.  The most current clinical evidence of record fails 
to support an increase.

Specifically, as discussed above, Diagnostic Code 7806 
provides for a 10 percent evaluation where the veteran's 
disability is manifested by exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  The 
veteran is currently evaluated at 10 percent.  In order to 
warrant the next higher evaluation, thirty percent, there 
must be evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement.

In this instance, the clinical evidence of record, along with 
the veteran's own subjective reports, indicates that the 
veteran has no current problems with his pseudofolliculitis 
barbae.  With respect to the veteran's dermatographia, while 
the clinical evidence of record clearly indicates that this 
skin disorder is chronic in nature, the veteran himself 
stated that his outbreaks were only intermittent, and upon VA 
examination in August 1996, there was no evidence of 
urticarial lesions.  Also, upon VA examination in April 1999, 
the examiner could only elicit, at most, some mild erythema 
but no wheal.  Further, the VA examiner clarified in the May 
1999 addendum that he had not been able to demonstrate 
adequate pathology to support any of the veteran's subjective 
complaints.  There simply had been no evidence of any true 
activity of dermatographia.  As to the veteran's xerosis, 
while the record again reflects that it is a chronic 
disorder, there is no indication that it is anything but mild 
and controlled with emollients and antihistamines.  
Additionally, to reiterate, upon VA examination in April 
1999, (as amended in May 1999) the examiner found inadequate 
pathology to support any of the veteran's subjective 
complaints, including as to his xerosis.  Indeed, the 
veteran's xerosis was classified as very mild.

In effect then, the Board finds current clinical evidence of 
chronic skin disorders but no evidence, other than the 
veteran's assertions, that he has either constant itching or 
exudation, extensive lesions, or marked disfigurement.  As 
such, the veteran's current disability picture more nearly 
approximates the criteria required for a 10 percent 
evaluation than that required for a 30 percent evaluation, 
and the evidence of record is not so evenly balanced as to 
require application of the doctrine of reasonable doubt.  See 
38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) (West 1991).

In reaching this determination, the Board notes two 
considerations of great import in this instance.  First, the 
record documents a period of time, from October 1996 to 
February 1997, in which apparently the veteran's skin 
disorders failed to respond to the prescribed treatment, with 
only minimal improvement noted.  In this respect, as to the 
severity of the veteran's disability, the Board stresses that 
the record is silent as to any further treatment as to this 
extended episode after February 1997, at which time the 
veteran was again given Atarax and prescribed a course of 
Bactrim for 10 days.  Indeed, the veteran did not return to 
the VA Dermatology Clinic until September 1997, approximately 
seven months later.  As such, the Board finds this period of 
time to be an acute exacerbation of the veteran's chronic 
disorder.  The more current clinical evidence of record 
objectively demonstrates that the veteran's condition 
improved.

Second, the Board points out, as to the veteran's patches of 
hypopigmentation, that the record reflects only the veteran's 
assertions that they are related to and result from his 
service-connected dermatographia.  Clinical evidence as to 
that causal relationship has not been submitted.  However, 
even assuming for the sake of argument that the veteran's 
hypopigmented patches are related to any of his service-
connected skin disorders, the Board is not convinced that 
they cause marked disfigurement, one criterion for a 30 
percent evaluation under Diagnostic Code 7806.  Rather, both 
the veteran's VA treatment records and the April 1999 VA 
examination demonstrate either that the areas have 
repigmented or that the discoloration is light.  Further, the 
record indicates that these areas of hypopigmentation are 
located on the veteran's arms and legs and not on his face.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the July 1996 statement of the case and in the February 1998 
and June 1999 supplemental statements of the case, as he was 
provided with the applicable schedular criteria and informed 
of the reasons and bases for the RO's determination.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's pseudofolliculitis barbae, chronic dermatographia, 
and xerosis is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

